Citation Nr: 0210775	
Decision Date: 08/29/02    Archive Date: 09/05/02

DOCKET NO.  98-10 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased rating for post-operative 
residuals of a left ankle fracture, currently evaluated as 
noncompensable from an original grant of service connection.


ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1992 to 
August 1997.

The current appeal comes before the Board of Veterans' 
Appeals (Board) from a September 1997 rating decision issued 
by the San Juan, the Commonwealth of Puerto Rico, Regional 
Office (RO) of the Department of Veterans Affairs (VA).  The 
September 1997 rating decision granted service connection and 
assigned a zero percent (noncompensable) disability rating 
for residuals of a left ankle fracture.  In July 2002, the 
veteran was notified by letter that the Board was developing 
additional evidence concerning his claim.  The additional 
development is complete.


FINDINGS OF FACT

1.  All evidence requisite for an equitable disposition of 
the veteran's claim has been developed and obtained, and all 
due process concerns as to the development of his claim have 
been addressed.  

2.  The veteran's post-operative left ankle fracture is well-
healed.  The veteran has excellent range of motion of his 
left ankle.


CONCLUSION OF LAW

The criteria for a compensable disability rating for post-
operative residuals of a left ankle fracture have not been 
met during the pendency of this appeal.  38 U.S.C.A. §§ 1154, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 3.655, 
4.3, 4.7, 4.71a, Diagnostic Code 5271 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist

Initially, the Board notes that there was a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096, now codified at 38 U.S.C.A. §§ 5100 et. Seq. 
(West Supp. 2001).  This law redefined the obligations of VA 
with respect to the duty to assist and included an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  
Implementing regulations for VCAA have been published.  66 
Fed. Reg. 45,620-32 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
Except for amendments not applicable with regard to this 
case, the provisions of the regulations merely implement the 
VCAA and do not provide any rights other than those provided 
by the VCAA.  66 Fed. Reg. 45,629 (Aug. 29, 2001).

The Board has conducted a complete and thorough review of the 
veteran's claims folder.  The Board finds that the RO advised 
the veteran of the evidence necessary to support his 
increased rating claim.  He was specifically notified by 
letter in August 2001 of the VCAA and of the evidence needed 
to substantiate his claim.  The August 2001 letter also 
stated that while VA would make all reasonable efforts to 
obtain evidence on his behalf, it was still the veteran's 
responsibility to support his claim with the appropriate 
evidence.  He was also notified of laws and regulations 
pertinent to his increased rating in the April 1998 Statement 
of the Case (SOC) and the December 2000 Supplemental SOC 
(SSOC).  The veteran was notified of the consequences of 
failing to report for a scheduled VA examination by letter in 
July 2002 and in the December 2000 SSOC.

The veteran has not indicated the existence of any pertinent 
evidence that has not already been obtained or requested.  
Specifically, the veteran's service medical records have been 
associated have been associated with his claims folder.  The 
evidence of record reveals that the veteran was scheduled for 
a VA examination in June 1999 for which he failed to report.  
As the evidence of record revealed that the notice for the 
June 1999 examination was sent to the wrong address, the 
veteran was again scheduled for VA examinations in July 2002 
and August 2002.  The veteran was notified of the 
examinations at the correct address on file, but he again 
failed to report for his scheduled examinations.  Therefore, 
the Board concludes that there is more than sufficient 
evidence of record to decide this claim properly and fairly.


II.  Increased Rating Claim for Post-Operative Residuals
of a Left Ankle Fracture

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities which is based on the 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 1991 & Supp. 2001); 38 C.F.R. § 4.1 (2001).  In the 
appeal of an initial assignment of a rating disability, a 
veteran may be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period, a practice known as "staged ratings."  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001).  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the claimant.  38 C.F.R. § 4.3 (2001).  Additionally, the 
evaluation of the same disability under various diagnosis, 
known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 
(2001).

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the claimant 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case the claim 
must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990). 

The evidence of record reveals that the veteran failed to 
report for scheduled VA examinations in July 2002 and August 
2002.  When a claimant fails to report, without good cause, 
for an examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  38 C.F.R. § 3.655(a)(b); see also 
Fenderson v. West, 12 Vet. App. 119, 125 (1999) (appeal of 
the disability evaluation assigned at the grant of service 
connection is treated as an original claim, not an increased 
rating claim).  Therefore, since the evidence reveals that 
the veteran failed to report for a VA examination scheduled 
in conjunction with his original compensation claim and that 
he did not submit a good cause for failing to report, the 
Board must decide his claim based on the evidence of record.

The veteran is currently service connected for his post-
operative residuals of left ankle fracture, which is 
evaluated as noncompensable (zero percent disabling).  Under 
Diagnostic Code 5271, a 10 percent disability rating 
contemplates moderate limitation of motion of the ankle while 
a 20 percent disability rating contemplates marked limitation 
of motion of the ankle.  38 C.F.R. § 4.71a (2001).

The veteran's service medical records reveal that while in 
service, the veteran broke his left ankle while parachuting 
and in December 1996 underwent an open reduction and internal 
fixation sergery of SER-IV bimalleolar fracture of the left 
ankle.  A June 1997 service medical record reveals that the 
veteran's fracture was well-healed and he had excellent range 
of motion.  A June 1997 Physical Profile reflected that the 
veteran's left ankle should not prevent him from doing any of 
the listed activities and that he could do unlimited walking, 
running, bicycling, and swimming.  The June 1997 profile 
listed that the veteran had a "no airborne operations" 
assignment limitation.

As previously indicated, a compensable disability rating is 
warranted for moderate limitation of motion of the ankle.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5271 (2001).  The 
evidence of record simply does not reveal any limitation of 
motion or current functional loss due to the veteran's left 
ankle fracture.  In fact, the veteran's June 1997 service 
medical record reveals excellent left ankle range of motion.  
Therefore, based on the current evidence of record, the Board 
must find that the veteran is not entitled to a compensable 
disability rating.  See 38 C.F.R. §§ 3.655, 4.3 (2001).  
Additionally, while the rating schedule contains diagnostic 
codes for the ankle which also allow for compensable ratings, 
the evidence of record does not implicate the use of such 
diagnostic codes.  Accordingly, the Board finds that the 
current evidence of record does not warrant a compensable 
disability rating.

In Esteban v. Brown, 6 Vet. App. 259 (1994), the Court held 
that scars must be considered separately.  A separate 10 
percent disability rating is warranted for a scar that is 
poorly nourished with repeated ulceration or tender and 
painful on objective demonstration.  See 38 C.F.R. § 4.118, 
Diagnostic Codes 7803, 7804, 7805 (2001).  The current 
evidence of record is silent as to a post-operative left 
ankle scar.  His service medical records merely state that 
his left ankle fracture was well-healed.  As the veteran 
failed to report for his scheduled VA examinations and the 
current evidence of record does not support a compensable 
rating for a post-operative scar of the left ankle, the Board 
must find that the veteran is not entitled to a separate 
evaluation for any post-operative scar from his 1996 left 
ankle surgery.  See Esteban v. Brown, 6 Vet. App. 259 (1994).  
38 C.F.R. §§ 4.3, 4.118, Diagnostic Codes 7803, 7804, 7805 
(2001).

The Board has also considered the application of staged 
ratings.  In Fenderson v. West, it was held that in the 
appeal of an initial assignment of a rating disability, it 
was possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period, a practice known as "staged 
ratings."  12 Vet. App. 119, 126 (1999).  In this case, the 
veteran's evidence of record only consists of his service 
medical records which were utilized in determining that the 
veteran's is not entitled to a compensable disability rating 
for his post-operative residuals of his left ankle fracture.  
Therefore, the Board has determined that the evidence does 
not support a higher, compensable rating during the pendency 
of this appeal of an initial assessment.  Fenderson, 12 Vet. 
App. at 126.  Therefore, the Board finds that a staged rating 
is not warranted.

In brief, the evidence does not show that the veteran's 
service-connected post-operative residuals of a left ankle 
fracture meets the criteria for a compensable disability 
rating during the pendency of this appeal.  Accordingly, the 
Board concludes that the preponderance of the evidence weighs 
against the veteran's increased rating claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b) 
(West 1991).  The Board has considered the doctrine of 
reasonable doubt in the veteran's favor, but, as the 
preponderance of the evidence is against his claim, that 
doctrine is not for application.  38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102 (2001).


ORDER

A compensable rating for post-operative residuals of a left 
ankle fracture is denied.



		
	C.P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

